STATE OF MICHIGAN

                           COURT OF APPEALS


In re Estate of THOMAS P. HARKEMA.


PAMELA HARKEMA,                                                  UNPUBLISHED
                                                                 November 3, 2016
              Appellant,

v                                                                No. 328250
                                                                 Shiawassee Probate Court
SCOTT GOULD, Personal Representative of the                      LC No. 14-036287-DA
ESTATE OF THOMAS P. HARKEMA, and
SUSAN HARKEMA,

              Appellees.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

        Pamela Harkema appeals as of right the probate court’s order denying her request to
require the personal representative of her deceased former spouse, Thomas P. Harkema, to enter
into an Eligible Domestic Relations Order (EDRO) that would allow Pamela to receive the
survivor pension benefits. We affirm.

                           I. FACTS AND PROCEDURAL HISTORY

        Pamela and Thomas married in 1986 and divorced in 2009. At their pro confesso divorce
hearing on March 16, 2009, Pamela and Thomas indicated that they had reached a settlement
agreement, which they had incorporated into a proposed judgment of divorce and EDRO. The
parties executed their EDRO on April 22, 2009. The EDRO indicated it would be “incorporated
in the judgment of divorce . . . .” The EDRO provided that “if the Retirant predeceases the
Former Spouse, all benefits payable to the Former Spouse under this Order will cease.” Pamela
and Thomas’s May 12, 2009, judgment of divorce provided that:

       [Pamela] is awarded Fifty Percent (50%) of [Thomas]’s Member Investment
       Program (MIP), accrued as of March 16, 2009. [Pamela] is entitled to her marital
       share of said plan through the execution of Eligible Domestic Relations Order
       (EDRO), contemporaneously entered with this Judgment.




                                             -1-
        For reasons unrelated to the issues presented on appeal, the pension plan administrator
rejected Pamela and Thomas’s EDRO about three years after they submitted it. Thomas died
before he and Pamela reformed the EDRO for resubmission.

       Pamela claimed survivorship rights in Thomas’s pension from his estate, and the personal
representative denied the claim. Pamela subsequently petitioned the probate court to order the
personal representative to sign a new EDRO that would grant her survivor benefits in Thomas’s
pension, arguing that she was entitled to a marital share of Thomas’s pension under the judgment
of divorce. The personal representative objected, arguing that the EDRO that Pamela and
Thomas executed expressly provided that Pamela would receive no pension benefits in the event
that Thomas predeceased her.

      The probate court determined that it could authorize the personal representative to
resubmit the original EDRO, but it could not require the personal representative to revise the
EDRO to provide Pamela with survivor benefits. Pamela now appeals.

                                  II. STANDARD OF REVIEW

        This Court reviews de novo a lower court’s decision interpreting a judgement of divorce
or a domestic relations order, including whether such a judgment is ambiguous. Neville v
Neville, 295 Mich. App. 460, 466; 812 NW2d 816 (2012). Courts should interpret the terms in a
trial court’s judgment in the same manner as courts interpret contracts. Id. The goal of
contractual interpretation is to honor the parties’ intent and to enforce the contract’s plain terms.
Davis v LaFontaine Motors, Inc, 271 Mich. App. 68, 73; 719 NW2d 890 (2006). If a contract is
not ambiguous, courts must enforce the contract as written. DeFrain v State Farm Mut Auto Ins
Co, 491 Mich. 359, 372; 817 NW2d 504 (2012).

                                         III. ANALYSIS

        The crux of Pamela’s argument is that the probate court improperly concluded the
EDRO, which denied her survivorship benefits in Thomas’s pension, controlled the outcome of
this case. We disagree.

       As an initial matter, we reject Pamela’s argument that the parol evidence rule precluded
the probate court from considering the EDRO when interpreting the judgement of divorce. The
parol evidence rule prohibits courts from considering evidence of prior or contemporaneous
agreements that contradict or vary the terms of a clear, unambiguous written contract. UAW-GM
Human Res Ctr v KSL Recreation Corp, 228 Mich. App. 486, 492; 579 NW2d 411 (1998).
However, when one writing references another for additional terms, courts should read the two
writings together. Forge v Smith, 458 Mich. 198, 207; 580 NW2d 876 (1998). The incorporating
instrument must “clearly evidence an intent that the writing be made part of the contract.” Id. at
207 n 21 (quotation marks and citation omitted).

       In this case, the judgment of divorce stated that Pamela was entitled to a marital share of
Thomas’s pension plan “through the execution of Eligible Domestic Relations Order (EDRO),
contemporaneously entered with this Judgment.” In turn, the EDRO specifically states that it is
“incorporated in the judgment of divorce . . . .” Because the documents clearly referenced each


                                                -2-
other for additional terms, the trial court properly concluded that the judgment of divorce and
EDRO were two parts of a single whole. Also see Neville, 295 Mich. App. at 469.

      Second, Pamela argues that even if read together, the judgment of divorce and EDRO are
ambiguous and the probate court should have construed the terms against Thomas. We disagree.

        A contract is ambiguous when its provisions irreconcilably conflict. People v Hall, 499
Mich. 446, 454; 884 NW2d 561 (2016). In this case, the judgment of divorce provided that
Pamela would receive 50% of Thomas’s pension through the execution of an EDRO. The
EDRO provided the details through which Pamela would receive that portion, including that her
entitlement to receive her portion would end if Thomas predeceased Pamela. The judgment of
divorce makes no mention of the specific manner in which Pamela would receive her portion and
did not specifically indicate that Pamela would be entitled to survivorship benefits. None of the
provisions in the judgment of divorce and EDRO expressly conflict with each other. We
conclude that the trial court properly determined that the parties’ contract was not ambiguous and
barred Pamela from entitlement to surviving spouse benefits in Thomas’s pension.

        Third, Pamela contends that she is entitled to surviving spouse benefits under MCL
552.101(5). MCL 552.101(5) provides that a divorce award of a pension includes all portions of
that pension unless the divorce judgment states otherwise. However, in this case, the divorce
judgment does state otherwise—the EDRO, which was a part of the divorce judgment,
specifically stated that Pamela’s benefits ended when Thomas predeceased her.1

        Finally, while the trial court misstated that the parties entered the EDRO after the
judgment of divorce, Pamela provides no legal basis for an argument that the order in which the
parties signed and entered the EDRO and divorce judgment should have a practical effect on the
outcome of this case. Given that each document incorporated the other by reference and the
EDRO was by its terms a part of the divorce judgment, we conclude that the order in which the
documents were executed does not matter.

       We affirm. As the prevailing party, the estate may tax costs. MCR 7.219(A).

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Peter D. O’Connell
                                                            /s/ Elizabeth L. Gleicher




1
  We also reject Pamela’s argument that the trial court erroneously relied on Quade v Quade, 238
Mich. App. 222; 604 NW2d 778 (1999). The trial court explicitly stated that “even if Quade was
still the law, this really isn’t a Quade case.” This statement undermines Pamela’s assertion that
the trial court improperly relied on Quade.


                                               -3-